        Case 1-15-44128-cec           Doc 20       Filed 03/26/21    Entered 03/26/21 16:57:38




UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK
---------------------------------------------------------x
In re:                                                              Chapter 7

  HAROLD TISCHLER,                                                  Case No.: 15-44128-jmm

                                    Debtor.
---------------------------------------------------------x

                                        AFFIDAVIT OF SERVICE

STATE OF NEW YORK                  )
                                   ) ss:
COUNTY OF SUFFOLK                  )

         EVERLYN MEADE-BRAMBLE, being duly sworn, deposes and says:

         Deponent is not a party to this action, is over 18 years of age and resides in Bronx, New
York;

        On the 26th day of March, 2021 deponent served the NOTICE and TRUSTEE’S
APPLICATION FOR THE ENTRY OF AN ORDER REOPENING THE DEBTOR’S
BANKRUPTCY CASE with PROPOSED ORDER attached thereof, upon the
attorneys/parties listed on the annexed list at the addresses listed, said addresses designated for
that purpose, by depositing a true copy of same enclosed in a postpaid, properly addressed wrapper
in an official depository under the exclusive care and custody of the United States Postal Service
within the State of New York by First Class Mail:

See attached list
                                                                    s/Everlyn Meade-Bramble
                                                                    Everlyn Meade-Bramble



Sworn to before me this
26th day of March, 2021


s/Avrum J. Rosen
AVRUM J. ROSEN
Notary Public, State of New York
No. 02RO4872542
Qualified in Suffolk County
Commission Expires September 8, 2022
     Case 1-15-44128-cec        Doc 20   Filed 03/26/21   Entered 03/26/21 16:57:38




American Express
PO Box 360001
Fort Lauderdale, FL 33336-0001

Applied Bank
Box 5165
400 White Clay Center Drive
Newark, DE 19711-5468

Bank of America/Fidelity Insurance
100 North Tryon Street
Charlotte, NC 28202-4000

Brooklyn County Clerk
360 Adams Street
Brooklyn, NY 11201-3707

Capital One Bank USA
PO Box 30285
Salt Lake City, UT 84130-0285

Cavalry Portfolio Services
500 Summit Lake Drive 400
Valhalla, NY 10595-2322

Certified Lumber Corp.
4601 12 Avenue
Brooklyn, NY 11219

Certified/Boro Park Lumber & Home Center
4601 New Utrecht Avenue
Brooklyn, NY 11219-2538

Citibank
111 Wall Street
New York, NY 10005-3581

PNC Bank
383 Madison Avenue
New York, NY 10017-3217

Portfolio Recovery
287 Independence Blvd
Virginia Beach, VA 23462-2962
     Case 1-15-44128-cec        Doc 20   Filed 03/26/21   Entered 03/26/21 16:57:38




Wells Fargo Financial
PO Box 30086
Los Angeles, CA 90030-0086

Barry R Feerst & Associates
194 South 8th Street
Brooklyn, NY 11211-6117

Harold Tischler
4316 17th Avenue
Brooklyn, NY 11204-1016

Alan Nisselson
c/o Windels Marx Lane & Mittendorf LLP
156 West 56th Street
New York, NY 10019-3800

Office of the United States Trustee
U.S. Federal Office Building
201 Varick Street, Suite 1006
New York, NY 10014-4811

Chicago Title Insurance Company
c/o Christopher J Balala Esq
Fidelity National Law Group
105 Eisenhower Parkway Suite 103
Roseland NJ 07068-1640
